 In the Matter Of WELLS-LAMONT SMITH CORPORATIONandINTERNA-TIONAL GLOVE WORKERS OF AMERICA LOCAL 103, AFFILIATED WITHTHE AMERICAN FEDERATION OF LABORandBEARDSTOWN ASSOCIATIONOF GLOVE WORKERSCase No. R-1869Investigation and Certification of Representatives:run-off election directed.SUPPLEMENTAL DECISIONANDSECOND DIRECTION OF ELECTIONOctober 3, 1940On July 2, 1940, the National Labor Relations Board, herein calledthe Board,issued aDecision and Direction of Election in the above-entitled proceeding,' directing that an election by secret ballot be con-ducted among certain employees of Wells-Lamont Smith Corporation,Beardstown, Illinois, to determine whether they desire to be repre-sented by Local Union No. 103, affiliated with the American Federationof Labor, or by Beardstown Association of Glove Workers, for thepurposes of collective bargaining, or by neither.Pursuant to the Direction of Election, an election by secret ballotwas conducted,on July 16, 1940, under the direction and supervisionof the Regional Director for the Thirteenth Region (Chicago, Illinois).On July 22, 1940, the Regional Director, acting pursuant to ArticleIII, Section 9, of National Labor Relations Board Rules and Regula-tions-Series 2, as amended, prepared and duly served upon the partiesan Election, Report.As to the balloting and its results, the Regional Director reportedas follows:,Total number on eligible list_______________________________140'Total number of ballots cast_______________________________139Total number of ballots cast for Association_________________64Total number of ballots cast for A. F. L ---------------------69Total number of ballots cast for neitber_____________________-5Total Homier of ballots challenged_________________________1Total number of void ballots_______________________________0Total number of blank ballots______________________________0125 N L R B 21.27 N. L.R. B., No. 120.646 WELLS-LAMONT SMITH CORPORATION647The Regional Director further reported that the 'challenged ballotwas cast by a supervisory employee and recommended that the chal-lenge be sustained.We hereby sustain the ruling of the TrialExaminer.On July 27, 1940, Local Union No. 103 filed Objections to Result ofElection.On August 23, 1940, it withdrew its objections.On August 23, 1940, Local Union No. 103,,which had received thegreatest number of votes, filed a formal request for a run-off electionto be held by the Board.The Election, Report reveals that neither of the competing labororganizations received a majority of the votes cast, but that a sub-stantial majority of the employees voting desire one or the other ofthe two organizations to bargain collectively for them.Under thesecircumstances, we will, direct -a run-off election in which the eligibileemployees will be given the opportunity to decide whether they desireto be represented by Local Union No. 103, affiliated with the AmericanFederation of Labor, or the Beardstown Association of Glove Workers,for the purposes of collective bargaining.SECOND DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c)-of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series 2,as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto determine representatives for the purposes of collective bargainingwith Wells-Lamont Smith Corporation, Beardstown, Illinois, an elec-tion by secret ballot shall be conducted as early as possible, but notlater than thirty (30) days from the date of this Second Directionof Election, under the direction and supervision of the RegionalDirector for the Thirteenth Region, acting in this matter as agent forthe National Labor Relations Board and subject to Article III, Section9, of said Rules and Regulations, among the employees described inthe Direction issued on July 2, 1940, but excluding those who havesince quit or been discharged for cause, to determine whether theydesire to be represented by Local Union No. 103, affiliated with theAmerican Federation of Labor,. or by Beardstown Association ofGlove Workers, for the purposes of collective bargaining. 648DECISIONS-OF NATIONALLABOR. RELATIONS- BOARDMR.WILLIAMM.LEISERSON,concurring:For reasons explained in- my dissenting -opinions,' I cannot agreewith the policy of the Board in ordering run-off elections. In theabsence of, a third member of the Board at the present time, however,I feel that proper administration of the Act requires my, adherence tothe Board's established practice until that practice can be reconsideredby a three-member Board. Accordingly, I concur in the direction ofthis run-off election.2Matterof CoosBap Lumber CoandLumber and Sawmill WorlersUnion,16 N L R B.476;Matter of R K LeBlond Machine Toot Co,Cincinnati Elcctrncal Tool CoandInde-pendent Employees Organization,22 N L R B 465